Exhibit 10.5

CHANGE IN CONTROL
AGREEMENT


      AGREEMENT by and between Lexmark International, Inc., a Delaware
corporation, with its principal place of business in Fayette County, Kentucky
(the "Company"), and «Name» (the "Executive"), dated as of «Effective_Date».


The Board of Directors of the Company (the "Board") has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
which ensures that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other
corporations.  In consideration of the rights and benefits accruing to each
party under this Agreement, the Company and the Executive hereby agree to
terminate the Change in Control Agreement entered into by the parties on
«Date_of_Old_CIC_Agree», each thereby relinquishing all rights and benefits and
terminating the duties and obligations pursuant to such agreement.  Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this agreement (the "Agreement").


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.           Certain Definitions.


(a)           "Act" shall mean the Securities Exchange Act of 1934, as amended.


(b)           "Change in Control Period" shall mean the period commencing on the
date hereof and ending on October 31, 2010; provided, however, that commencing
on the date one year after the date hereof, and on each annual anniversary (such
date and each annual anniversary thereof shall be hereinafter referred to as the
"Renewal Date"), unless previously terminated, the Change in Control Period
shall be automatically extended so as to terminate two years from such Renewal
Date, unless at least 60 days prior to the Renewal Date the Company shall give
notice to the Executive that the Change in Control Period shall not be so
extended.


(c)           "Effective Date" shall mean the first date during the Change in
Control Period on which a Change in Control (as defined in Section 2)
occurs.  Anything in this Agreement to the contrary notwithstanding, if a Change
in Control occurs and if the Executive's employment with the Company is
terminated within 12 months prior to
 

--------------------------------------------------------------------------------


the date on which the Change in Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of any potential buyer or potential buyer’s representative in
contemplation of a Change in Control or (ii) otherwise arose in connection with
or anticipation of a Change in Control, then for all purposes of this Agreement
the "Effective Date" shall mean the date immediately prior to the date of such
termination of employment.


(d)           "Proposed Change in Control" means:


(i)           the commencement of a tender or exchange offer by any third person
(other than a tender or exchange offer which, if consummated, would not result
in a Change in Control) for 30% or more of the combined voting power of the
Company's then outstanding securities;


(ii)           the execution of an agreement by the Company, the consummation of
which would result in the occurrence of a Change in Control;


(iii)           the public announcement by any person (including the Company) of
an intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or


(iv)           the adoption by the Board, as a result of other circumstances,
including circumstances similar or related to the foregoing, of a resolution to
the effect that, for purposes of this Agreement, a Proposed Change in Control
has occurred.


(e)           "Subsidiary" shall mean any entity that is directly or indirectly
controlled by the Company or any other entity in which the Company has a
significant equity interest, as determined by the Board.


(f)           For purposes of this Agreement, the terms “terminate,”
“terminated” or “termination of employment,” and variations thereof, as used in
this Agreement, are intended to mean a separation from service or termination of
employment that constitutes a “separation from service” under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).


2.           Change in Control.  For the purpose of this Agreement, a "Change in
Control" shall mean the occurrence of any of the following events:


(a)           a majority of the members of the Board at any time cease for any
reason other than due to death or disability to be persons who were members of
the Board twenty-four months prior to such time (the "Incumbent Directors");
provided that any director whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who are Incumbent Directors shall be
treated as an Incumbent Director.
 
 
2

--------------------------------------------------------------------------------


 
 


(b)           any "person," including a "group" (as such terms are used in
Sections 13(d) and 14(d)(2) of the Act, but excluding the Company, its
Subsidiaries, any employee benefit plan of the Company or any Subsidiary,
employees of the Company or any Subsidiary or any group of which any of the
foregoing is a member) is or becomes the "beneficial owner" (as defined in Rule
13(d)(3) under the Act), directly or indirectly, including without limitation,
by means of a tender or exchange offer, of securities of the Company
representing 30% or more of the combined voting power of the Company's then
outstanding securities; or


(c)           the consummation of a transaction (i) for the merger or other
business combination of the Company with or into another corporation immediately
following which merger or combination (A) the stock of the surviving entity is
not readily tradable on an established securities market, (B) a majority of the
directors of the surviving entity are persons who (x) were not directors of the
Company immediately prior to the merger and (y) are not nominees or
representatives of the Company or (C) any "person," including a "group" (as such
terms are used in Sections 13(d) and 14(d)(2) of the Act, but excluding the
Company, its Subsidiaries, any employee benefit plan of the Company or any
Subsidiary, employees of the Company or any Subsidiary or any group of which any
of the foregoing is a member) is or becomes the "beneficial owner" (as defined
in Rule 13(d)(3) under the Act), directly or indirectly, of 30% or more of the
securities of the surviving entity or (ii) for the direct or indirect sale or
other disposition of all or substantially all of the assets of the Company.


(d)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


Notwithstanding the foregoing, a "Change in Control" shall not be deemed to
occur in the event the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code.


Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred as a result of any transaction or series of transactions which the
Executive, or any entity in which the Executive is a partner, officer or more
than 50% owner, initiates, if immediately following the transaction or series of
transactions that would otherwise constitute a Change in Control, the Executive,
either alone or together with other individuals who are executive officers of
the Company immediately prior thereto, beneficially owns, directly or
indirectly, more than 10% of the then outstanding shares of common stock of the
Company or the corporation resulting from the transaction or series of
transactions, as applicable, or of the combined voting power of the then
outstanding voting securities of the Company or such resulting corporation.


3.           Employee Benefits During Employment after the Effective Date.


(a)           Incentive, Savings, and Retirement Plans.  For a two year period
following a Change in Control, and provided the Executive is then employed by
the Company or its Subsidiaries, the Executive shall be entitled to participate
in all
 
3

--------------------------------------------------------------------------------


incentive, savings and retirement plans, practices, policies and programs
applicable generally to other peer executives of the Company and its
Subsidiaries (including without limitation the Company's Stock Incentive Plan,
Retirement Plan, Savings Plan, Long Term Incentive Plan and Supplemental and/or
Excess Benefits Plans, as and to the extent those plans are in effect from time
to time), but in no event shall such plans, practices, policies and programs
provide the Executive with incentive opportunities (measured with respect to
both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), savings opportunities and retirement benefit
opportunities, less favorable, in the aggregate, than the most favorable of
those provided by the Company and its Subsidiaries for the Executive under such
plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding a Proposed Change in Control or, if more
favorable to the Executive, those provided generally at any time after a
Proposed Change in Control to other peer executives of the Company and its
Subsidiaries.


(b)           Welfare Benefit Plans.  For a two year period following a Change
in Control, and provided the Executive is then employed by the Company or its
Subsidiaries, the Executive  and the Executive's family, as the case may be,
shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided by the Company
and its Subsidiaries (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Company and its Subsidiaries, but in
no event shall such plans, practices, policies and programs provide the
Executive and the Executive's family with benefits which are less favorable, in
the aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the 120-day period
immediately preceding a Proposed Change in Control or, if more favorable to the
Executive, those provided generally at any time after a Proposed Change in
Control to other peer executives of the Company and its Subsidiaries.


(c)           Expenses.  For a two year period following a Change in Control,
and provided the Executive is then employed by the Company or its Subsidiaries,
the Executive shall be entitled to receive prompt reimbursement for all expenses
incurred by the Executive in accordance with the most favorable policies,
practices and procedures of the Company and its Subsidiaries in effect for the
Executive at any time during the 120-day period immediately preceding a Proposed
Change in Control or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
its Subsidiaries.  Reimbursement of expenses in accordance with this Section
3(c) shall be made promptly as incurred, and in no event later than December 31
of the year following the year in which such expenses were incurred, and the
amount of such expenses eligible for reimbursement in any year shall not affect
the amount of such expenses eligible for reimbursement in any other year.
 
 
4

--------------------------------------------------------------------------------




(d)           Fringe Benefits.  For a two year period following a Change in
Control, and provided the Executive is then employed by the Company or its
Subsidiaries, the Executive shall be entitled to fringe benefits, including,
without limitation, tax and financial planning services, in accordance with the
most favorable plans, practices, programs and policies of the Company and its
Subsidiaries in effect for the Executive at any time during the 120-day period
immediately preceding a Proposed Change in Control or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its Subsidiaries.


(e)           Office and Support Staff.  For a two year period following a
Change in Control, and provided the Executive is then employed by the Company or
its Subsidiaries, the Executive shall be entitled to an office or offices of a
size and with furnishings and other appointments, and to personal secretarial
and other assistance, at least equal to the most favorable of the foregoing
provided to the Executive by the Company and its Subsidiaries at any time during
the 120-day period immediately preceding a Proposed Change in Control or, if
more favorable to the Executive, as provided generally at any time thereafter
with respect to other peer executives of the Company and its Subsidiaries.


(f)           Vacation.  For a two year period following a Change in Control,
and provided the Executive is then employed by the Company or its Subsidiaries,
the Executive shall be entitled to paid vacation, management directed time off
with pay and sick leave in accordance with the most favorable plans, policies,
programs and practices of the Company and its Subsidiaries as in effect for the
Executive at any time during the 120-day period immediately preceding a Proposed
Change in Control or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
its Subsidiaries.


4.           Termination of Employment after the Effective Date.


(a)           Termination Due to Death or Disability.  The Executive's
employment shall terminate automatically upon the Executive's death after the
Effective Date.  If the Company determines in good faith that the Disability of
the Executive has occurred after the Effective Date (pursuant to the definition
of Disability set forth below), the Company may give to the Executive written
notice in accordance with Section 13(d) of this Agreement of its intention to
terminate the Executive's employment.  In such event, the Executive's employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the "Disability Effective Date"), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive's duties.  For purposes of this
Agreement, "Disability" shall mean a physical or mental disability that prevents
the performance by the Executive of his duties with the Company lasting (or
likely to last, based on competent medical evidence presented to the Board) for
a continuous period of six months or longer.  The reasoned and good faith
judgment of the Board as to the Executive's Disability shall be final and shall
be based on such competent medical
 
5

--------------------------------------------------------------------------------


evidence as shall be presented to it by the Executive or by any physician or
group of physicians or other competent medical experts employed by the Executive
or the Company to advise the Board.


(b)           Cause.  The Company may terminate the Executive's employment after
the Effective Date for Cause.  For purposes of this Agreement, "Cause" shall
mean: (i) the willful failure by the Executive to perform substantially the
Executive's duties with the Company or any Subsidiary (other than any such
failure due to physical or mental illness) after a demand for substantial
performance is delivered to the Executive by the executive to which the
Executive reports or by the Board, which notice identifies the manner in which
such executive or the Board, as the case may be, believes that the Executive has
not substantially performed his duties, (ii) the Executive's engaging in willful
and serious misconduct that is injurious to the Company or any of its
Subsidiaries, (iii) the Executive's making a substantial, abusive use of
alcohol, drugs, or similar substances, and such abuse in the Company's judgment
has affected his ability to conduct the business of the Company in a proper and
prudent manner, (iv) the Executive's conviction of, or entering a plea of nolo
contendere to, a crime that constitutes a felony, or (v) the willful and
material breach by the Executive of any of his obligations hereunder, or the
willful and material breach by the Executive of any written covenant or
agreement with the Company or any of its affiliates not to disclose any
information pertaining to the Company or any of its affiliates or not to compete
or interfere with the Company or any of its affiliates.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purposes (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in any of subparagraphs (i) through (v) above,
and specifying the particulars thereof in detail.


(c)           Good Reason.  The Executive's employment may be terminated by the
Executive after the Effective Date for Good Reason.  "Good Reason" shall mean a
termination of employment by the Executive within 90 days following (i) any
assignment to the Executive of any duties, functions or responsibilities that
are significantly different from, and result in a substantial and material
diminution of, the duties, functions or responsibilities that the Executive has
on the date hereof, (ii) any requirement by the
 
6

--------------------------------------------------------------------------------


Company that the Executive be based more than 100 miles from the Executive’s
then current location or the Company headquarters, (iii) any reduction in base
salary, (iv) any reduction of in incentive compensation opportunity, using
consistent performance goals, (v) a material reduction in the Executive’s total
employee benefits,  or (vi) the failure of the Company to obtain the assumption
of the Employment Agreement by and between the Company and the Executive dated
as of «Date_of_Employment_Agreement»,  or any subsequent employment agreement in
effect immediately prior to the Effective Date (“Employment Agreement”) by any
successor as contemplated by the Employment Agreement.


(d)           Notice of Termination.  Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 13(d) of
this Agreement.  For  purposes of this Agreement, a "Notice of Termination"
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 90 days after the giving of such notice).  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive's or the Company's rights
hereunder.  Notwithstanding the foregoing, a Notice of Termination by the
Executive must be provided to the Company within 90 days of the date the
Executive has actual knowledge of the occurrence of the event or circumstances
described in the definition of Good Reason.


(e)           Date of Termination.  "Date of Termination" means (i) if the
Executive's employment is terminated by the Company for Cause, the date of
receipt of the Notice of Termination, (ii) if the Executive's employment is
terminated by the Company other than for Cause, death or Disability, the date on
which the Company notifies the Executive of such termination, (iii) if the
Executive's employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be,
and (iv) if the Executive’s employment is terminated by the Executive for Good
Reason, 31 days following the date of receipt of the Notice of Termination, or
any later date specified therein, as the case may be, provided that the
Executive does not terminate his employment for Good Reason until the Executive
has given the Company or its successor at least 30 days in which to cure the
event or circumstance set forth in the Notice of Termination and such event or
circumstance is not cured by the 30th day.
 
 
7

--------------------------------------------------------------------------------




5.           Obligations of the Company upon Termination.


(a)  Good Reason; Other Than for Cause, Death or Disability.  If, within 24
months after the Effective Date, the Company terminates the Executive's
employment other than for Cause, death or Disability or the Executive terminates
employment for Good Reason:


(i)           the Company shall pay the Executive the following amounts in a
lump sum in cash as soon as reasonably practicable after the Date of
Termination, provided that, the payment at such time can be characterized as a
“short-term deferral” for purposes of  Code Section 409A, or if any portion of
the payment cannot be so characterized, and the Executive is a “specified
employee” under Code Section 409A, such portion of the payment shall be delayed
until the earlier to occur of the Executive’s death or the date that is six
months and one day following the Executive’s Date of Termination:


(A)  (1) the Executive's annual base salary on the Effective Date (the "Annual
Base Salary") through the Date of Termination, to the extent not theretofore
paid to the Executive, (2) the Annual Bonus Amount (as defined in the
Executive’s Employment Agreement) with respect to a completed fiscal year to the
extent not theretofore paid to the Executive, and (3) the Pro Rata Share of the
Annual Bonus (as defined below) for the fiscal year in which the Date of
Termination occurs.  "Pro Rata Share of the Annual Bonus" will be equal to the
product of (1) the Annual Bonus, calculated assuming the greater of (x) 100% of
the Company's incentive compensation financial targets (as defined in such
incentive compensation plan) are achieved in such year and (y) the actual
attainment of the Company's incentive compensation financial targets as of the
Date of Termination are achieved in such year, in each case without regard to
personal attainment, and (2) a fraction equal to the number of full and partial
months in such year prior to the Date of Termination over 12 (the sum of the
amounts described in this clause (A) shall be hereinafter referred to as the
"Accrued Obligations"); and


(B) three times the sum of (1) the Annual Base Salary and (2) an amount equal to
100% of the Executive's incentive compensation target (as defined in such
incentive compensation plan), calculated as though the Company attains its
financial targets (without regard to personal attainment) (the sum of clauses
(B) (1) and (B) (2) shall be hereinafter referred to as the "Annual
Compensation").
 
 
8

--------------------------------------------------------------------------------




(ii)           for a period of three years following the Executive's Date of
Termination or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
benefits to the Executive and the Executive's family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 3(b) of this Agreement if the
Executive's employment had not been terminated or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its Subsidiaries, and their families,
provided, however, that if the Executive becomes re-employed with another
employer and is eligible to receive medical or other welfare benefits under
another employer-provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility.  Reimbursement of expenses incurred by
Executive pursuant to this Section 5(a)(ii) shall be made promptly as incurred,
and in no event later than December 31 of the year following the year in which
such expenses were incurred, and the amount of expenses eligible for
reimbursement, or in-kind benefits provided, in any year shall not affect the
amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other year, except for any limit on the amount of expenses that
may be reimbursed under an arrangement described in Code Section 105(b).  If
Executive is a “specified employee” under Code Section 409A, the full cost of
the continuation or provision of employee benefit plans, programs or
arrangements (other than medical or dental benefit plans) under this Section
5(a)(ii) shall be paid by Executive until the earlier to occur of Executive’s
death or the date that is six months and one day following Executive’s
termination of employment, and such cost shall be reimbursed by the Company to,
or on behalf of, Executive in a lump sum cash payment on the earlier to occur of
Executive’s death or the date that is six months and one day following
Executive’s termination of employment;


(iii)           to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under, and in accordance with the terms of, any plan, program, policy or
practice or contract or agreement of the Company and its Subsidiaries (the
amounts and types of benefits described in Sections 5(a)(ii) and (iii) of this
Agreement, without regard to duration, shall be hereinafter referred to as the
"Other Benefits"); and


(iv)           to the extent the Executive has unvested benefits under the
Lexmark Retirement Plan, any Supplemental and/or Excess Benefits Plans and/or
the Lexmark Savings Plan, or other unvested benefits under the plans, practices,
policies and programs described in Section 3(a) of this Agreement, the Company
shall accelerate the vesting of benefits under any such plan, practice, policy
or program or, if such accelerated vesting is prohibited under applicable laws,
the Company shall provide and/or pay the Executive outside any such plan,
practice, policy or program the benefits that would have become vested if such
acceleration of vesting were not prohibited.


9

--------------------------------------------------------------------------------




(b)           Death.  If the Executive's employment is terminated by reason of
the Executive's death within 24 months after the Effective Date, this Agreement
shall terminate without further obligations to the Executive's legal
representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits.  Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of
Termination.  With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 5(b) shall include, without limitation, and
the Executive's estate and/or beneficiaries shall be entitled to receive,
benefits at least equal to the most favorable benefits provided by the Company
and its Subsidiaries to the estates and beneficiaries of peer executives of the
Company and its Subsidiaries under such plans, programs, practices and policies
relating to death benefits, if any, as in effect with respect to other peer
executives and their beneficiaries at any time during the 120-day period
immediately preceding a Proposed Change in Control or, if more favorable to the
Executive's estate and/or the Executive's beneficiaries, as in effect on the
date of the Executive's death with respect to other peer executives of the
Company and its Subsidiaries and their beneficiaries.


(c)           Disability.  If the Executive's employment is terminated by reason
of the Executive's Disability within 24 months after the Effective Date, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of Accrued Obligations and the timely payment or provision of
Other Benefits.  Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days after six months have passed from the Date of
Termination.  With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 5(c) shall include, and the Executive shall
be entitled after the Disability Effective Date to receive, disability and other
benefits at least equal to the most favorable of those generally provided by the
Company and its Subsidiaries to disabled executives and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, as in effect generally with respect to other peer executives
and their families at any time during the 120-day period immediately preceding a
Proposed Change in Control or, if more favorable to the Executive and/or the
Executive's family, as in effect at any time thereafter generally with respect
to other peer executives of the Company and its Subsidiaries and their families.


(d)           Cause; Other than for Good Reason.  If the Executive's employment
shall be terminated for Cause after the Effective Date, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) the Annual Base Salary through the Date of
Termination and (y) Other Benefits accrued through the Date of Termination, in
each case to the extent theretofore unpaid.  If the Executive voluntarily
terminates employment at any time following the effective date of this
Agreement, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations and the timely payment or provision of Other Benefits accrued
through the Date of Termination.  In such case, all Accrued
 
10

--------------------------------------------------------------------------------


Obligations shall be paid to the Executive in a lump sum in cash within 30 days
after six months have passed from the Date of Termination.


6.           Effect of Change in Control on Incentive Awards.  The effect of a
Change in Control on Incentive Awards granted to the Executive under the
Company's Amended and Restated Stock Incentive Plan, dated as of April 30, 2003,
or any successor plan (the "SIP") and any Award Agreement (as defined in the
SIP) shall be as provided in the SIP.  Pursuant to authority granted to the
Board under the SIP to amend or modify the SIP and the Board's approval of this
Agreement, the Company shall not be permitted to substitute Alternative Awards
(as defined in the SIP) pursuant to the SIP without the written agreement of the
Executive.  Notwithstanding the foregoing, if the Company shall terminate the
Executive’s employment other than for Cause, death or Disability or the
Executive shall terminate his employment for Good Reason, the Company shall
accelerate the vesting of Incentive Awards.  In addition, the number of
Performance Awards (as defined in the SIP) that shall be paid to the Executive
upon a Change in Control shall be calculated assuming the greater of (x) 100% of
the Company's target performance objectives (as defined in such Performance
Awards) are achieved over the measurement period or periods and (y) the actual
attainment of the Company's performance objectives from the beginning of the
measurement period or periods through the Change in Control are achieved over
the measurement period or periods.


7.           Non-exclusivity of Rights; Vested and Severance Benefits.  Nothing
in this Agreement shall prevent or limit the Executive's continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its Subsidiaries and for which the Executive may qualify, nor, subject
to the last sentence of this Section 7, shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its Subsidiaries.  Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its Subsidiaries at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.  Notwithstanding the foregoing,
if the Executive becomes entitled to receive severance pay under Section 5(a)
hereof, such severance pay shall be in lieu of any severance pay under other
contract or agreement, any severance or separation plan, program or policy of
the Company or any of its Subsidiaries to which the Executive would otherwise
have been entitled.


8.           Settlement; Mitigation; Legal Fees and Expenses.


(a)           Full Settlement.  The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.
 
11

--------------------------------------------------------------------------------




(b)           No Mitigation Required.  In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and, except as specifically provided in Section 5(a)(ii), such amounts
shall not be reduced whether or not the Executive obtains other employment.


(c)           Advancement of Legal Fees and Expenses.  The Company agrees to pay
(without duplication) as incurred, to the fullest extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result
of  any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement, the Employment Agreement or any guarantee of
performance thereof (whether such contest is between the Company and the
Executive or between either of them and any third party, and including as a
result of any contest by the Executive about the amount of any payment pursuant
to this Agreement), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Internal
Revenue Code of 1986, as amended (the "Code").  Reimbursement of expenses in
accordance this Section 8(c) shall be made promptly as incurred, and in no event
later than December 31 of the year following the year in which such expenses
were incurred, and the amount of such expenses eligible for reimbursement in any
year, shall not affect the amount of such expenses eligible for reimbursement in
any other year.


9.           Tax Equalization for Compensation.


(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
excluding any additional payments required under this Section 9) (a "Payment")
would be subject to the excise tax imposed by Section 4999 of the Code, or any
corresponding provision of any subsequent Internal Revenue Code, as the same may
be amended from time to time, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all Federal, state, local and foreign taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and the Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.


(b)           Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by
 
12

--------------------------------------------------------------------------------


PricewaterhouseCoopers L.L.P. or such other certified public accounting firm,
law firm or consulting firm as may be designated by the Executive (the
"Accounting Firm"), which shall provide detailed supporting calculations to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment, or such earlier time as is
reasonably requested by the Company.  In the event that the Accounting Firm is
serving as accountant, auditor or advisor for the individual, entity or group
effecting the Change in Control, the Executive shall appoint another nationally
recognized accounting firm, law firm or consulting firm to make the
determinations required thereunder (which accounting firm, law firm or
consulting firm shall then be referred to as the Accounting Firm
hereunder).  All fees and expenses of the Accounting Firm shall be borne solely
by the Company.  Any Gross-Up Payment, as determined pursuant to this Section 9,
shall be paid by the Company to the Executive within ten days of the receipt of
the Accounting Firm's determination.  Any determination by the Accounting Firm
shall be binding upon the Company and the Executive.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made ("Underpayment"), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.


(c)           The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment or an Underpayment.  Such notification shall
be given as soon as practicable but not later than ten business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:


(i)           give the Company any information reasonably requested by the
Company relating to such claim,


(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,


(iii)           cooperate with the Company in good faith in order effectively to
contest such claim, and
 
 
13

--------------------------------------------------------------------------------




(iv)           permit the Company to participate in any proceedings relating to
such claim;


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 9(c), the Company shall control all proceedings taken in
connection such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest  the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder, and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.


(d)           If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 9(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company's complying with the requirements of Section 9(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 9(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of their
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.


(e)           The Company reserves the right to amend or terminate the
provisions of this Section 9 at any time, provided, that no such amendment or
termination shall adversely affect the right of any Executive to receive any
amount
 
14

--------------------------------------------------------------------------------


under this Section who becomes subject to the tax imposed by Section 4999 of the
Code, in whole or in part, by reason of any change in the ownership or effective
control of the Company occurring prior to the date of such amendment or
termination.


(f)           Notwithstanding anything to the contrary in the foregoing
provisions of this Section 9, (i) payment of any Gross-Up Payment shall be made
in accordance with Section 9(b) above and in no event later than December 31 of
the year next following the year in which the Excise Tax is remitted to the
taxing authority, and (ii) reimbursement of expenses incurred due to a tax audit
or litigation addressing the existence or amount of a tax liability, whether
federal, state, local or foreign, shall be made as incurred and in no event
later than the end of the year following the year in which the taxes that are
the subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
the year following the year in which the audit is completed or there is a final
nonapplicable settlement or other resolution of the litigation.


10.           Unauthorized Disclosure; Non-Competition; Non-Interference and
Return of Documents.


(a)           Unauthorized Disclosure.  During and after the term of the
Executive's employment with the Company and its Subsidiaries, the Executive
shall not, without the written consent of the Board or the General Counsel or
the Chief Executive Officer of the Company, disclose to any person (other than
an employee or director of the Company or its affiliates, or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of his duties as an executive of the Company) any
confidential or proprietary information, knowledge or data that is not
theretofore publicly known and in the public domain obtained by the Executive
while in the employ of the Company and its Subsidiaries with respect to the
Company or any of its Subsidiaries or affiliates or with respect to any
products, improvements, formulas, recipes, designs, processes, customers,
methods of distribution, operation or manufacture, sales, prices, profits,
costs, contracts, suppliers, business prospects, business methods, techniques,
research, plans, strategies, personnel, organization, trade secrets or know-how
of the Company or any of its Subsidiaries or affiliates (collectively,
"Proprietary Information"), except as may be required by law or in connection
with any judicial or administrative proceedings or inquiry.


(b)           Non-Competition.  During the period of the Executive's employment
with the Company and its Subsidiaries and thereafter for a period of three years
from the Date of Termination, the Executive, regardless of whether such
termination is at the insistence of the Company or the Executive, shall not
engage directly or indirectly in, become employed by, serve as an agent or
consultant to, or become a partner, principal or stockholder of, any
partnership, corporation or other entity which competes with a business
(including any product or service offering of such business) that represents 5%
or more of the aggregate gross revenues of the Company and its Subsidiaries, or
competes with the Company’s solution services business, and which is
 
15

--------------------------------------------------------------------------------


then engaged in such competition in any geographical area in which the Company
or any of its Subsidiaries is then engaged in such business without first
obtaining written approval from the Company, provided that the Executive's
ownership of less than 1% of the issued and outstanding stock of any corporation
whose stock is traded on an established securities market shall not constitute
competition with the Company or any of its Subsidiaries.  The Company may grant
or deny such approval in its sole discretion.


(c)           Non-Interference.  During the period of the Executive's employment
with the Company and its Subsidiaries and thereafter for a period of three years
from the Date of Termination, the Executive, regardless of whether such
termination is at the insistence of the Company or the Executive, shall not,
directly or indirectly, for his own account or the account of any other person
or entity: (a) disparage, criticize, or otherwise make any derogatory statements
regarding the products and services of the Company or its Subsidiaries or the
Board, officers or employees; (b) solicit, recruit, induce, employ or hire, or
attempt to solicit, recruit, induce, employ or hire, directly or by assisting
others (including but not limited to, any new employer, any employee of the
Company or its Subsidiaries who within six months of that time has been employed
by the Company or its Subsidiaries) any person or entity who or which is at the
time, or within six months of that time has been, employed by or otherwise
engaged to perform services for the Company or its Subsidiaries; or (c) solicit,
interfere with, or otherwise entice or attempt to entice away any person or
entity who or which is a customer or prospective customer of the Company or its
Subsidiaries (including a person or entity who or which is a customer or
prospective customer either by direct contract or relationship with the Company
or its Subsidiaries, or who or which has purchased, leased, or otherwise
acquired the Company’s or its Subsidiaries’ products or services from the
Company’s or its Subsidiaries’ distributors, parties for whom the Company is an
original equipment manufacturer, dealers or resellers), a supplier to the
Company or its Subsidiaries, or has, within the previous 36 months, been a
customer of or supplier to the Company or its Subsidiaries.


(d)           Return of Documents.  In the event of the termination of the
Executive's employment with the Company and its Subsidiaries for any reason, the
Executive will deliver to the Company all memoranda, notes, records, drawings,
manuals, or other documents, and all copies thereof including any electronic
information (e.g., e-mails and spreadsheets) or copies, that are in the
possession of the Executive, whether made or compiled by the Executive or
furnished to the Executive by the Company.


(e)           Waiver of Defenses; Enforceability of Covenants.  The Executive
acknowledges and agrees that the covenants contained in this Section 10 (as well
as each sub-section) shall be construed as agreements independent of each other
and of any provision of this or any other contract between the parties hereto,
and that the existence of any claim or cause of action by the Executive against
the Company, whether predicated upon this or any other contract, shall not
constitute a defense to the enforcement by the Company of said covenants.  The
Executive further agrees that the
 
16

--------------------------------------------------------------------------------


term of the covenants contained in this Section 10 (as well as each sub-section)
and the geographic limitations are reasonable limits within the context of the
Executive’s current or former activities for the Company.  The Executive
therefore waives any defense to enforcement of these covenants on the grounds
that these covenants are not valid or that the terms of these covenants are not
reasonable, but the Executive expressly does not waive the right to seek a
construction of the covenants themselves.  In the event that any provisions
relating to this covenant shall be declared by a court of competent jurisdiction
to exceed the maximum time periods and/or areas of restriction deemed reasonable
and enforceable, the time period and/or areas of restriction deemed reasonable
and enforceable by such court shall become and thereafter be the maximum time
period and/or areas.


(f)           Company’s Right to Obtain an Injunction.  The Executive
acknowledges that the Proprietary Information and the covenants contained in
this Section 10 are extremely valuable to the Company and Executive recognizes
and agrees that the injury the Company will suffer in the event of the
Executive's breach of this Agreement cannot be compensated by monetary damages
alone, and the Executive therefore agrees that the Company, in addition to and
without limiting any other remedies or rights that it may have, either under
this Agreement or otherwise, shall have the right to obtain an injunction
against the Executive (including but not limited to, a temporary restraining
order, or a preliminary or permanent injunction), without the posting of any
bond and without proof of actual damages, to prevent breaches or threatened
breaches of this Agreement and/or to compel specific performance of this
Agreement from a court of competent jurisdiction, enjoining any such breach.


11.           Successors.


(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
 
 
17

--------------------------------------------------------------------------------




12.           Trust Deposit.  Upon the occurrence of a Proposed Change in
Control during the Change in Control Period, the Company shall deposit in trust
or escrow with a third party cash in an amount sufficient to provide all of the
benefits and other payments to which the Executive would be entitled hereunder
if a Change in Control occurred on the date of the Proposed Change in Control
and the Executive's employment were terminated by the Company without Cause
immediately thereafter.  Upon such deposit, references hereunder to any payment
by the Company shall be deemed to refer to a payment from such trust or escrow;
provided, however, that nothing contained herein shall relieve the Company of
its obligations to make the payments required of them hereunder in the event any
such payment is not made from the trust or escrow.  If the Proposed Change in
Control does not occur within 24 months following such deposit, the Company may
recover any funds deposited.


13.           Miscellaneous.


(a)           Governing Law and Venue.  If a dispute arises between the parties
including disputes that may arise out of or relates to this Agreement or the
breach, termination, or validity thereof (hereinafter “Dispute”), and if a
Dispute cannot be settled through direct discussions, the parties agree that a
federal or state court located in Fayette County, in the Commonwealth Kentucky,
is an appropriate forum and the parties hereby consent to the jurisdiction of
such courts.  AS SUCH, ANY AND ALL ACTIONS, SUITS, OR OTHER LEGAL PROCEEDINGS
ARISING FROM OR REGARDING THIS AGREEMENT AND ANY DISPUTE BETWEEN THE PARTIES
(INCLUDING ANY ACTION BY EXECUTIVE AGAINST ANOTHER COMPANY EMPLOYEE(S) OR
AGENT(S)) SHALL BE BROUGHT EXCLUSIVELY IN A STATE OR FEDERAL COURT SITUATED
WITHIN FAYETTE COUNTY IN THE COMMONWEALTH OF KENTUCKY.  THE PARTIES WAIVE ANY
OBJECTION A PARTY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH PROCEEDING
IN FAYETTE COUNTY THE LOCATION OF THE PRINCIPAL OFFICE OF THE COMPANY; provided,
however, that an action or ancillary proceeding to enforce injunctive relief or
a judgment obtained by a party in said Fayette County court may be in any
appropriate forum.  This Agreement shall be deemed to have been entered into in
the Commonwealth of Kentucky; this Agreement is a contract performable wholly or
partly within the Commonwealth of Kentucky; and this Agreement as well as any
Dispute shall be governed by, enforced and interpreted in accordance with the
laws of the Commonwealth of Kentucky notwithstanding its conflict of law
provisions.  In any action by Company against Executive in any forum, Executive
waives personal service of any summons, complaint or other process and agrees
that the service thereof may be made personally or by registered or certified
mail directed to the Executive at his/her home address. THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
OTHER LEGAL PROCEEDING.


(b)             Condition to Payments.  The Company's obligation to make any
payments hereunder shall be conditioned upon Executive’s continued compliance
with the terms of this Agreement and the Company's receipt of an appropriately
signed
 
18

--------------------------------------------------------------------------------


"General Release and Covenant Not to Sue" in form and substance satisfactory to
the Company.  Payments made under this Agreement shall immediately cease and the
Employee shall repay within 60 days of the violation all amounts previously paid
under this Agreement in the event that the Employee violates the terms of the
“General Release and Covenant Not to Sue” or the Employee violates any of the
covenants contained in Section 10 of this Agreement prior to the Date of
Termination or thereafter.


(c)           Internal Revenue Code Section 409A.  The time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of this Agreement
that is subject to Code Section 409A may not be accelerated except as otherwise
permitted under Code Section 409A and the guidance and Treasury Department
regulations issued thereunder.  The parties intend that this Agreement be
interpreted and construed in compliance with Section 409A of the Code and
Treasury Department regulations and other interpretive guidance issued
thereunder to the extent applicable.  Notwithstanding the foregoing, the Company
shall not be required to assume any increased economic burden in connection
therewith.


(d)           Notices.  Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):


If to the Executive:


to the Executive at the address listed on the signature page hereof


If to the Company:


Lexmark International, Inc.
One Lexmark Centre Drive
740 West New Circle Road
Lexington, KY  40550
Attn:  General Counsel


(e)           Amendment.  This Agreement may not be amended or modified, except
as provided in Section 9(e), otherwise than by a written agreement executed by
the parties hereto or their respective successors and legal
representatives.  Notwithstanding the foregoing, any modification, waiver or
amendment required by law may be made, or be deemed to be made, by a duly
authorized officer of the Company without the express approval of the Board and
without the Executive’s consent.


(f)           Headings.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
 
 
19

--------------------------------------------------------------------------------




(g)           Taxes.  The Company may withhold from any amounts payable under
this Agreement such Federal, state, local and foreign taxes as shall be required
to be withheld pursuant to any applicable law, regulation or ruling.


(h)           Waiver.  The Executive's or the Company's failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 4(c) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.


(i)           Employment "At Will"; Entire Agreement.  The Executive and the
Company acknowledge that, except as may otherwise be provided in the Employment
Agreement or under any other written agreement between the Executive or the
Company, the employment of the Executive by the Company is "at will" and the
Executive's employment may be terminated by either the Executive or the Company
at any time.  Except as otherwise expressly provided herein, this Agreement, the
Employment Agreement and the Indemnification Agreement made and entered into as
of «Date_of_Indemnification_Agreement», by and among the Company and the
Executive (the "Indemnification Agreement") constitute the entire agreement
among the parties hereto with respect to the subject matter hereof, and all
promises, representations, understandings, arrangements and prior agreements
relating to such subject matter (including those made to or with the Executive
by any other person or entity) are merged herein, in the Employment Agreement
and in the Indemnification Agreement and superseded hereby and thereby.  To the
extent that the amount and timing of payments required to be made under this
Agreement are inconsistent with or different from the amount and timing of
payments required to be made pursuant to the Employment Agreement and/or the
Indemnification Agreement, the Executive shall be entitled to the most favorable
benefits provided to the Executive under the provisions of any such
agreements.  In the avoidance of any doubt, this Agreement does not alter,
modify or otherwise amend or supersede any agreement or understandings between
the Company and Executive as to the Lexmark Agreement Regarding Confidential
Information and Intellectual Property, any stock option plan/agreements, sales
commission plans/agreements, bonus plans/agreements, incentive compensation
plans/agreements or restricted stock unit plans/agreements that may be offered
to Executive by the Company, from time to time.


(j)           Reformation; Severability.  If any provision of this Agreement is
held by a court to be unreasonable in scope or duration or otherwise, the court
shall, to the extent permitted by law, reform such provision so that it is
enforceable, and enforce the applicable provision as so reformed.  Reformation
of any provision of this Agreement pursuant to this subsection shall not affect
any other provision of this Agreement or render this Agreement unenforceable or
void.
 
 
20

--------------------------------------------------------------------------------




(k)           Payments Unconditional.  In no event shall an asserted violation
of the provisions of this Agreement or any other obligation, covenant or
agreement constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement, the Employment Agreement or the
Indemnification Agreement.


(l)             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


(m)             Pronouns.  Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.


(n)             Termination of Existing Agreement.  Upon the execution of this
Agreement by a representative of the Company and the Executive, the Change in
Control Agreement entered into by the parties on «Date_of_Old_CIC_Agree», is
hereby terminated, and each party to this Agreement hereby relinquishes all
rights and benefits and terminates all duties and obligations pursuant to such
agreement.


(o)             Employee Acknowledgement.  Executive represents and confirms
that Executive has been, and is hereby, advised by the Company to consult (at
Executive’s expense) with an attorney and otherwise seek financial and legal
advice prior to executing this Agreement, has thoroughly discussed all aspects
of this Agreement with such advisors as Executive has determined appropriate,
has carefully read and fully understands all of the provisions of this
Agreement, is not relying on any statements made by any representative,
attorney, employee, officer or member of the Board of Directors of the Company,
is voluntarily entering into this Agreement, and has had a reasonable period of
time to consider this Agreement.


{Signature Page Follows}

 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand, and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.




LEXMARK INTERNATIONAL, INC.






By:  __________________________________
Paul J. Curlander
Chairman and Chief Executive Officer




EXECUTIVE: «Name»




___________________________________


Address:


___________________________________




___________________________________

 
 
 
 
 
 
 
 
 
 
22